
	

113 HR 1470 IH: School Safety Enhancements Act of 2013
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1470
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mrs. Capps introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to enhance the safety of America’s schools.
	
	
		1.Short titleThis Act may be cited as the
			 School Safety Enhancements Act of
			 2013.
		2.Grant program for
			 school securitySection 2701
			 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797a) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking Placement and inserting Installation;
			 and
					(ii)by
			 inserting surveillance equipment, after
			 detectors,;
					(B)by redesignating
			 paragraph (5) as paragraph (6); and
				(C)by inserting after
			 paragraph (4) the following:
					
						(5)Establishment of
				hotlines or tiplines for the reporting of potentially dangerous students and
				situations.
						;
				and
				(2)by adding at the
			 end the following:
				
					(g)Interagency task
				force
						(1)EstablishmentNot
				later than 60 days after the date of enactment of this subsection, the
				Director, in collaboration with the Secretary of Education, shall establish an
				interagency task force to develop a set of advisory school safety
				guidelines.
						(2)Publication of
				guidelinesNot later than one year after the date of enactment of
				this subsection, the interagency task force shall publish the advisory school
				safety guidelines developed under paragraph (1) in the Federal Register.
						(3)Required
				consultationIn developing the advisory school safety guidelines
				under paragraph (1), the interagency task force shall consult with stakeholders
				and interested parties, including parents, teachers, and agencies.
						(4)Use of
				guidelinesIn determining permissible uses of funds under
				subsection (b)(6), the Director shall consider the advisory school safety
				guidelines developed under paragraph (1).
						.
			3.ApplicationsSection 2702(a)(2) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797b(a)(2)) is amended
			 to read as follows:
			
				(2)be accompanied by
				a report—
					(A)signed by the
				heads of each law enforcement agency and school district with jurisdiction of
				the schools where the safety improvements will be implemented; and
					(B)demonstrating that
				each proposed use of the grant funds will be—
						(i)an
				effective means for improving the safety of one or more schools;
						(ii)consistent with a
				comprehensive approach to preventing school violence; and
						(iii)individualized
				to the needs of each school at which those improvements are to be
				made.
						.
		4.Authorization of
			 appropriationsSection 2705 of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797e) is amended—
			(1)by striking
			 $30,000,000 and inserting $40,000,000; and
			(2)by striking
			 2001 through 2009 and inserting 2014 through
			 2023.
			
